Motion to dismiss appeal denied on condition that appellant perfect the appeal for the October term (for which term the case is set down) and be ready for argument when reached; otherwise, motion granted, with ten dollars costs. Motion to dispense with printing the minutes of the trial denied. The appellant is entitled to relief either by a bill of exceptions or by an abbreviated record. (Capone v. Matteo Realty Corporation, 241 App. Div. 845.) The time to perfect and argue the appeal is extended to the October term. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.